internal_revenue_service number release date index number ------------------------------------------- ------------------------------------ ----------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc psi b6 plr-146892-10 date may legend legend taxpayer ------------------------------------ ----------------------- ----------------------- corp a possession ---------------- utility location date ------------------------------------------------------------- ------------------------------ ------- dear ----------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below the facts as represented by the taxpayer are as follows taxpayer has a december taxable year-end and uses the accrual_method of accounting for income_tax and financial statement purposes taxpayer is a wholly- owned domestic single member limited_liability_company disregarded as an entity separate from its owner the original member for united_states federal_income_tax purposes taxpayer will be owned by a number of domestic corporations that are subject_to united_states federal_income_tax and united_states citizens that are subject_to united_states federal_income_tax ie none of which are exempt from tax pursuant to sec_931 sec_933 or sec_936 as applicable the domestic corporations and united_states citizens will own their respective interests in taxpayer through various passthrough entities eg wholly owned single member limited_liability companies domestic partnerships and foreign_partnerships none of the owners of taxpayer will be a tax- exempt entity within the meaning of sec_168 and as stated above none of such plr-146892-10 owners will have elected to be exempt from united_states federal_income_tax pursuant to sec_931 sec_933 or sec_936 as applicable taxpayer’s primary business is the construction operation management and ownership of a megawatt ground-mounted solar_energy_facility the project located in location through its wholly-owned subsidiary corp a a possession limited_liability_company that will be organized under the laws of possession all items of income gain loss and deduction generated from the operation of the project will be passed through corp a and up to the taxpayer ie all of the income and gain derived from the operation of the project by corp a will be subject_to untied states federal_income_tax the taxpayer anticipates that the project will be placed_in_service and begin commercial operation in date the project will use solar_energy to generate electricity within the meaning of sec_48 and will sell all such electricity to utility pursuant to a 20-year power purchase agreement furthermore no portion of the project will include any property that is part of a facility the production from which is allowed as a credit under sec_45 at no time will any portion of the project be used i for lodging ii by a tax-exempt_organization described in sec_50 or iii by governments or foreign persons at the time the project achieves commercial operation it is anticipated that a taxable entity incorporated in a state of the united_states the new member and together with the original member each a partner and subject_to united_states federal_income_tax ie the new member will not have elected to be exempt from united_states federal_income_tax pursuant to sec_936 will make a capital_contribution to the taxpayer in consideration for an interest therein it is the intent of the original member and the new member that upon the capital_contribution of the new member the taxpayer will convert from a disregarded_entity to a partnership for united_states federal_income_tax purposes the partnership will own and operate the project pursuant to a limited_liability_company agreement and will allocate income gain loss and deductions and distribute cash received from operations ie from the sale of electricity pursuant to the terms of such agreement rulings requested the taxpayer has requested the service to rule that i assuming the taxpayer will be regarded as a valid partnership for united_states federal_income_tax purposes and that each partner will be regarded as a valid partner of taxpayer each partner will be regarded as an owner and user of the project to the extent of its respective shares of the basis of the project for purposes of sec_50 and therefore will be entitled to a share of the energy_credit to the extent the partners share in the gross_profits of taxpayer and plr-146892-10 ii to the extent each partner is so regarded the project will not be excluded by sec_50 from the definition of energy_property as defined below law and analysis sec_48 of the code provides for an energy_credit equal to percent of the cost_basis of qualifying energy_property placed_in_service before date sec_48 of the code provides that energy_property includes equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of heating a swimming pool sec_1_48-9 provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 of the regulations provides as follows d solar_energy property-- in general energy_property includes solar_energy_property the term solar_energy_property includes equipment and materials and parts related to the functioning of such equipment that use solar_energy directly to i generate electricity ii heat or cool a building or structure or iii provide hot water for use within a building or structure generally those functions are accomplished through the use of equipment such as collectors to absorb sunlight and create hot liquids or air storage tanks to store hot liquids rockbeds to store hot air thermostats to activate pumps or fans which circulate the hot liquids or air and heat exchangers to utilize hot liquids or air to create hot air or water property that uses as an energy source fuel or energy derived indirectly from solar_energy such as ocean thermal energy fossil fuel or wood is not considered solar_energy_property sec_1_48-9 of the regulations provides in part that solar_energy_property includes equipment that uses solar_energy to generate electricity and includes storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items such property however does not include any equipment that transmits or uses the electricity generated sec_1 f of the regulations provides in part that in the case of a partnership each partner shall take into account separately for his taxable_year with or within which the partnership taxable_year ends his share of the basis of partnership new sec_38 property and his share of the cost of partnership used section property plr-146892-10 placed_in_service by the partnership during such partnership taxable_year each partner shall be treated as the taxpayer with respect to his share of the basis of partnership new sec_38 property and his share of the cost of partnership used sec_38 property sec_50 provides that except as provided in sec_50 no investment_credit is determined for any property that is used predominantly outside the united_states sec_50 provides that sec_50 does not apply to any property described in sec_168 sec_168 provides that any tangible_property used predominantly outside the united_states during the taxable_year must be determined under the alternative_depreciation_system of sec_168 sec_168 has an exception from sec_168 for certain property used outside the united_states sec_168 provides that property will not be treated as used predominantly outside the united_states if the property is owned by a domestic_corporation other than a corporation which has an election in effect under former sec_936 or by a united_states citizen other than a citizen entitled to the benefits of sec_931 or sec_933 and which is used predominantly in a possession_of_the_united_states by such a corporation or such a citizen or by a corporation created or organized in or under the law of a possession_of_the_united_states the background of sec_168 provides insight in determining whether sec_168 applies to domestic partnerships where all of the partners are domestic corporations none of which has an election in effect under sec_936 or united_states citizens none of whom is entitled to the benefits of sec_931 or sec_933 the rules in sec_168 are derived from former sec_48 prior to sec_168 provided in relevant part that for purposes of sec_168 rules similar to the rules under sec_48 including the exceptions contained in sec_48 shall apply in determining whether property is used predominantly outside the united_states when former sec_48 was repealed in sec_168 was amended to incorporate the enumerated exceptions contained in former sec_48 see of the omnibus budget reconciliation act of publaw_101_508 the act the language of sec_168 is the same as the language in former sec_48 prior to its repeal in the senate_finance_committee stated the following comments in relevant part on the reason for the enactment of former sec_48 your committee’s amendment extends the application of the investment_credit provision to property used in a possession by a u_s_person or by a corporation organized in a possession provided the property would otherwise have qualified for the investment_credit this rule is not extended if the property is owned or used in the possession by u s persons who are presently exempt from u s tax due to the application plr-146892-10 of the special provisions of the code which exempt u s persons who derive substantially_all of their income from a u s possession sec_931 sec_932 sec_933 sec_934 s rep no 89th cong 2d sess 1966_2_cb_1100 based on the senate report it appears that congress intended former sec_48 to apply to united_states persons even though the literal language of former sec_48 applied to united_states citizens or domestic corporations when former sec_48 was enacted in the term united_states_person was defined under sec_7701 as meaning a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation and d any estate_or_trust other than a foreign_estate or foreign_trust within the meaning of sec_7701 similar to former sec_48 the literal wording of sec_168 applies to domestic corporations or united_states citizens but not to domestic partnerships however the repeal of the former provision and the amendment to sec_168 by of the act were not intended to be substantive changes in the tax law h_r rep no 101st cong 2d sess date sec_7701 defines the term united_states_person as a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation d any trust if a court within the united_states is able to exercise primary supervision over the administration of the trust and one or more united_states persons have the authority to control all substantial decisions of the trust in light of the legislative_history of sec_168 and former sec_48 we believe that sec_168 is intended to apply to a domestic_partnership where all of its partners are domestic corporations that do not have an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 in this case taxpayer represents that when the project is placed_in_service and begins commercial operations in date taxpayer will be a partnership and the partnership will own and operate the project therefore provided that taxpayer is a domestic_partnership where all of its partners are domestic corporations other than a corporation which has an election in effect under sec_936 or united_states citizens other than a citizen entitled to the benefits of sec_931 or sec_933 the project that is owned by taxpayer for depreciation purposes and is used by taxpayer only in possession is property described in sec_168 accordingly we conclude that i assuming taxpayer will be regarded as a valid partnership for united_states federal_income_tax purposes and that each partner will be regarded as a valid partner of taxpayer each partner will be regarded as an owner plr-146892-10 and user of the project to the extent of its respective shares of the basis of the project for purposes of sec_50 and therefore will be entitled to a share of the energy_credit to the extent the partners share in the gross_profits of taxpayer and ii to the extent each partner is so regarded the project will not be excluded by sec_50 from the definition of energy_property in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling we express no opinion concerning any issue not directly addressed in this ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
